 Case 1:05-cr-00558-NG Document 123 Filed 08/06/20 Page 1 of 1 PageID #: 577

                                                 U.S. Department of Justice


                                                 United States Attorney
                                                 Eastern District of New York
WK:ADW                                           271 Cadman Plaza East
F. #2020V01003                                   Brooklyn, New York 11201



                                                 August 6, 2020

By ECF

The Honorable Nina Gershon
United States District Judge
Eastern District of New York
225 Cadman Plaza East
Brooklyn, NY 11201

              Re:     United States v. Ronald Washington
                      Criminal Docket No. 05-558 (NG)      .




Dear Judge Gershon:

               The government respectfully submits this letter to request an additional
extension of time to respond to defendant Ronald Washington’s pro se motion for
compassionate release, until August 21, 2020. On August 1, 2020, the Court granted an
earlier request by the government to extend its response deadline until August 14, 2020. The
government thanks the Court for its attention to this request for a one-week extension.

                                                 Respectfully submitted,

                                                 SETH D. DUCHARME
                                                 Acting United States Attorney

                                          By:      /s/ Andrew Wang
                                                 Andrew Wang
                                                 Assistant U.S. Attorney
                                                 (718) 254-6311

cc:    Ronald Washington (by U.S. mail)
